Title: To Thomas Jefferson from John Adams, 3 June 1785
From: Adams, John
To: Jefferson, Thomas



Sir
Bath Hotel Westminster June 3. 1785

I have now the Honour to inform you, that having shewn my Commission to the Right Honourable the Marquis of Carmarthen, and left an authenticated Copy together with a Copy of my Letter of Credence to the King according to the usage, I had the Honour on the first of this Month to be introduced by his Lordship to his Majesty, in his Closet with all the Ceremonies and Formalities, practised on such occasions, with other foreign Ministers, where I delivered to his Majesty, my Letter of Credence from the United States of America, as their Minister Plenipotentiary to the Court of Great Britain. The Mission was treated by his Majesty with all the Respect, and the Person with all the Kindness, which could have been expected or reasonably desired, and with much more, I confess, than was in fact expected by me.
Coll. Smith, has also shewn his Commission as Secretary of Legation, to the Secretary of State and left an authenticated Copy, and is to be presented to the King on the next Levee Day. The Time is not yet fixed for my Introduction to the Queen, but having received an Invitation to dine with the Secretary of State, on Saturday the fourth of this Month, being the Anniversary of his Majestys Birth, I must go to Court again on that Day.
With great Respect, I have the Honour to be, Sir your most obedient and most humble servant,

John Adams

